DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/31/22 has been entered.

Response to Arguments
	Applicant’s amendments dated 5/31/22 have been entered. The amendments have overcome the previously presented drawing objections, 112(b) rejection(s) of the Office Action dated 5/6/22. The primary reference in the rejection cited below is Streich (US 20110042081 A1). 
	Regarding the amendments to claims 1, 22, and 29, applicant alleges that Streich does not teach “a housing sized to slide within the hydrocarbon carrying channel of the wellbore”. Specifically because the tool of Streich is “inserted in a stationary manner within a naked wellbore to form the hydrocarbon channel”. The examiner respectfully disagrees. First, the examiner notes that the hydrocarbon carrying channel of the wellbore is not a required claim element and the tool of Streich is capable of being inserted into another casing string (under a narrow construction of a “hydrocarbon carrying channel”). Second, that nothing in the claim precludes the “naked wellbore” from being reasonably construed as being the “hydrocarbon carrying channel”. Under this interpretation, the tool of Streich is clearly placed within such a channel (and accordingly the tool is made and sized “for insertion” in such a channel).
	While the examiner acknowledges applicant’s intention to draw the newly recited channel to the casing string 100, the examiner notes that the claim as presently phrased does not require the examiner to do so. The examiner notes that should the hydrocarbon channel be positively recited and defined as being a casing string, the examiner’s present interpretation would be overcome.   

	With respect to applicant’s arguments over independent claim 13 and its dependent claims, Cherewyk (US 20080223587 A1) was incorporated as a modifying reference to Streich to render the claim obvious. Applicant however contends that first “a sphere dropped within the vertical casing string 100 of Streich would simply fall down to the bottom of the wellbore”. Applicant second contends that Cherewyk’s would not be “operable to seal the upstream opening of the payload chamber”. The examiner respectfully disagrees. 
	Regarding applicant’s first contention, the examiner notes that applicant’s contention is incorrect. As clearly shown by Cherewyk, the balls/spheres 8 would not merely “fall down to the bottom of the wellbore”. Cherewyk shows that the structure for a well structure to retain a ball in its intended longitudinal location is known, e.g. in Fig 1. In considering the totality of the teachings of Cherewyk, one of ordinary skill would readily understand how to incorporate the teachings of Cherewyk to deploy balls at a generic wellbore tools that are longitudinally spaced apart. Streich teaches such longitudinally spaced wellbore tool and Cherewyk, as applicant explicitly acknowledges on page 12 of the arguments. As discussed in the preceding Office Action is applicable to a wide range of different wellbore tools see e.g. Para 0024. MPEP 2141.03(I) states, “"[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.””. 
	Regarding applicant’s second assertion that the sphere would be not be “operable to seal the upstream opening of the payload chamber”, the examiner respectfully notes that applicant’s contentions appear to be based on a narrower reading of the claim. Of note the sphere, as presently claimed, does not need to be directly engaged with the upstream opening of the payload chamber. The claim permits engagement with a ball seat a further-upstream location relative to the upstream opening. In sealing a location further upstream, the upstream opening would be “sealed”, in that access to that opening would be closed to passage or flow. As discussed in the preceding paragraph, the teachings of Cherewyk when incorporated into Streich suggests the deployment of balls at a generic wellbore tools that are longitudinally spaced apart which are operable to seal longitudinally spaced portions of the tool assembly.
	As asserted by the examiner, this combination would be obvious, “because first Cherewyk clearly establishes that such balls are usable in a myriad number of processes including cementing, breaking frangible elements, etc., in view of Streich who teaches a plurality of chambers 150 with frangible elements see Fig 1, 2A-2B, such ball seals would function to control which chambers are breakable and/or it would reduce the amount of fluid required to pressurize and break the seals of the upstream chambers 150.” Applicant asserts that the rationale for combining is absent from Cherewyk (“is completely silent on any mechanism that would permit a sphere to block flow of fluid only partially”). First, the examiner notes that, “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law” (see MPEP 2144(I)). In this case, the ability to block flow in the bore is readily apparent in e.g. Fig 1 of Cherewyk. In obstructing the lowermost section, for example, that section would not need to be filled/pressurized in order to pressurize sections upstream of the stream. As asserted this would reduce the amount of fluid, and correspondingly time, require to break the frangible elements associated with the payload chambers of Streich. This would provide an advantage which one of ordinary skill in the art would understand. As stated in MPEP 2144(II), “the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves."

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6, 8-10, 12, 29, and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Streich (US 20110042081 A1), in view of Bellavance (US 20160208575 A1).

Regarding claim 1, Streich teaches a payload deployment tool (Fig 1, collars 150 and tubular sections 140) for insertion within a hydrocarbon carrying channel of a wellbore (Fig 1, although not required the channel is defined by the bore 130 within the wellbore; additionally the tool is positionable into another larger string of casing), the payload deployment tool comprising: 
	a housing (Fig 1, collars 150 and the bottom three of tubular sections 140) sized to slide within the hydrocarbon carrying channel of the wellbore (Fig 1, the housing as defined above is sized/positioned within the channel as seen), the housing including:
		an outer surface (Fig 1, outer surface is the exterior of the housing as seen leading to annular space 130),
a coupler (Fig 1, the coupling between the uppermost collar 150 and 140); 
a pressure chamber (Fig 2a, central bore of the activation collar chamber this is labelled as 200, note that this is a view with additional detail of element 150 see Para 0033) in communication with the coupler (Fig 1, the pressure chamber/central bore of 200 is in pressure/fluidic communication with the central bore of the coupler as defined above), and 
a plurality of payload chambers (Fig 2a, the activation collar chamber with 250; this is a view with additional detail of element 150. As seen in Fig 1, there are a plurality of these collars 150 and therefore a plurality of payload chambers) in communication with the pressure chamber (Para 0035, the payload chambers are in pressure communication with the pressure chamber as defined, via opening with rupture element 230. See Fig 1, the central bore of the tool as a whole is open), each of the payload chambers having an upstream opening (Fig 2a, inlet covered by rupture opening 230) and a downstream opening (Fig 2a, outlet 260) terminating at the outer surface of the housing (Fig 2a, the opening 260 terminates at the outer surface as seen leading into the annulus 130); and an upstream pressure-rupturable seal respectively covering the upstream opening (Fig 2a, rupture disk 230; Para 0035 “Rupture element 230 may be, for example, a rupture disk or other frangible element configured to mechanically break down or otherwise allow fluid communication in response to a given pressure on an interior surface of housing 210.”; this is a view with additional detail of element 150.)
a fluid delivery conduit (Fig 1, uppermost tubular section 140) distinct from and sized to fit within the hydrocarbon carrying channel of the wellbore (Fig 1, the uppermost tubular section 140 is within the channel/annulus 130), the fluid delivery conduit having a first end configured to couple to the coupler (Fig 1, downhole end of the uppermost tubular 140 is attached to the coupler as defined above) and a second end configured to couple to a source of pressurized fluid outside of the wellbore (Fig 1, tubular 140 is conveys fluid pressure, and thus is couplable at the uphole end to an out of borehole fluid pressure source).  
Streich is silent on a pressure rating of a first one of the upstream pressure-rupturable seals is different than a pressure rating of a second one of the upstream pressure-rupturable seals
Bellavance teaches wherein a pressure rating of a first one of the upstream pressure-rupturable seals is different than a pressure rating of a second one of the upstream pressure-rupturable seals (Fig 3, Para 0036-0037 “several burst port subs 120 can be arranged with a predetermined distance from each other [.…] Each burst port sub 120 can be designed to be opened by different pressure”. As a modification to Streich, these are the upstream pressure-rupturable seals).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Streich by having each of the upstream pressure-rupturable seals have a unique pressure rating as disclosed by Bellavance because it would an operator to selectively operate the port/activation collar of Streich such that only a particular area of interest will be exposed to a particular chemical and only at the time when it is desired.

Regarding claim 2, Streich further teaches wherein each of the payload chambers further includes a downstream pressure-rupturable seal covering the downstream opening (Para 0036, “outlet 260 may include another sealing element, a wax-like substance, for example”; this sealing element would rupturable when chemical reservoir 250 is compressed and applies pressure to the sealing element of the outlet).  

Regarding claim 3, Streich further teaches wherein the coupler is threaded (Fig 1, the coupler, in connecting to the upper most tubular would be threaded. See additional detailed view of Fig 2a, where coupling between collar 150/200 and tubular section 140/220 is threaded. Para 0034, “Activation collar 200 may further include collar threading on one or more surfaces of housing 210 as means of connecting to casing threading of sections of casing 220.”).  

Regarding claim 6, Streich further teaches wherein each of the payload chambers extends parallel to a longitude of the tool (Fig 1, Fig 2a, the payload chambers defined by the presence of chemicals 250 are parallel to the longitude of the tool, defined by the central bore).  

Regarding claim 8, Streich further teaches a fluid passage in communication with the pressure chamber (Fig 1, Fig 2a, the bore of the tubular section 140/220 below the pressure chamber is in communication with the pressure chamber/bore of collar 150/200).  

Regarding claim 9, Streich further teaches wherein the fluid passage extends longitudinally from the pressure chamber to a distal end of the housing (Fig 1, the fluid passage as defined extends from the pressure chamber, which may be at the lower end, to the furthest downhole/distal end of the tool/housing).  

Regarding claim 10, Streich further teaches a payload positioned within each of the payload chambers (Each individual payload chamber in “collar 150 may be configured to release one or more chemicals”, see Para 0032. In order for the chemical(s) to be released they must be in the chamber. See also payload 250 in Fig 2a.).  

Regarding claim 12, Streich further teaches wherein each payload includes a dissolvable material (Para 0028-0029, there is a long list of chemical which disclosed as being usable with the payload. At least sodium chloride is broadly and reasonably “a dissolvable material”).  

Regarding claim 29, Streich teaches payload deployment tool (Fig 1, collars 150 and tubular sections 140) for insertion within a hydrocarbon carrying channel of a wellbore (Fig 1, although not required the channel is defined by the bore 130 within the wellbore; additionally the tool is positionable into another larger string of casing), the payload deployment tool, comprising: 
a housing (Fig 1, collars 150 and the bottom three of tubular sections 140) sized to slide within the hydrocarbon carrying channel of the wellbore (Fig 1, the housing as defined above is sized/positioned within the channel as seen), the housing having a proximal end (Fig 1, uphole end at the connection with the uppermost tubular), a distal end (Fig 1, the remaining portions downhole of the proximal end as identified), and an outer surface (Fig 1, outer surface is the exterior of the housing as seen leading to annular space 130); 
a coupler at the proximal end of the housing (Fig 1, the coupling between the uppermost collar 150 and 140), the coupler configured to couple to a fluid delivery conduit (Fig 1, the coupling as defined is couple-able to uppermost tubular section 140); 
a pressure chamber (Fig 2a, central bore of the activation collar chamber this is labelled as 200, note that this is a view with additional detail of element 150 see Para 0033) having a distal end and a proximal end in communication with the coupler  (Fig 1, the totality of the pressure chamber/central bore of 200 is in pressure/fluidic communication with the central bore of the coupler as defined above); and 
a plurality of parallel payload chambers (Fig 2a, the activation collar chamber with 250; this is a view with additional detail of element 150. As seen in Fig 1, there are a plurality of these collars 150 and therefore a plurality of payload chambers), each of the payload chambers having a payload (Each individual payload chamber in “collar 150 may be configured to release one or more chemicals”, see Para 0032. In order for the chemical(s) to be released they must be in the chamber. See also payload 250 in Fig 2a.), an upstream opening in communication with the distal end of the pressure chamber (Fig 2a, inlet covered by rupture opening 230), a downstream opening at the distal end of the housing (Fig 2a, outlet 260) and terminating at the outer surface (Fig 2a, the opening 260 terminates at the outer surface as seen leading into the annulus 130), and an upstream pressure-rupturable seal covering the upstream opening  (Fig 2a, rupture disk 230; Para 0035 “Rupture element 230 may be, for example, a rupture disk or other frangible element configured to mechanically break down or otherwise allow fluid communication in response to a given pressure on an interior surface of housing 210.”; this is a view with additional detail of element 150.)
a fluid delivery conduit  (Fig 1, uppermost tubular section 140) distinct from and sized to fit within the hydrocarbon carrying channel of the wellbore (Fig 1, the uppermost tubular section 140 is within the channel/annulus 130), the fluid delivery conduit having a first end configured to couple to the coupler  (Fig 1, downhole end of the uppermost tubular 140 is attached to the coupler as defined above) and a second end configured to couple to a source of pressurized fluid outside of the wellbore (Fig 1, tubular 140 is conveys fluid pressure, and thus is couplable at the uphole end to an out of borehole fluid pressure source).  
Streich is silent on wherein a pressure rating of a first one of the upstream pressure-rupturable seals is different than a pressure rating of a second one of the upstream pressure-rupturable seals.  
Bellavance teaches wherein a pressure rating of a first one of the upstream pressure-rupturable seals is different than a pressure rating of a second one of the upstream pressure-rupturable seals (Fig 3, Para 0036-0037 “several burst port subs 120 can be arranged with a predetermined distance from each other [.…] Each burst port sub 120 can be designed to be opened by different pressure. As a modification to Streich, these are the upstream pressure-rupturable seals).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Streich by having each of the upstream pressure-rupturable seals have a unique pressure rating as disclosed by Bellavance because it would an operator to selectively operate the port/activation collar of Streich such that only a particular area of interest will be exposed to a particular chemical and only at the time when it is desired.

Regarding claim 31, Streich further teaches wherein each of the payload chambers includes a downstream seal covering the downstream opening (Para 0036, “outlet 260 may include another sealing element, a wax-like substance, for example”; this sealing element would rupturable when chemical reservoir 250 is compressed and applies pressure to the sealing element of the outlet).  

Regarding claim 32, Streich further teaches a fluid passage having an inlet in communication with the distal end of the pressure chamber (Fig 1, second to the bottom tubular 140 has an inlet/upper end of the tubular in communication with the totality of the system, including the pressure chamber) and an outlet at the distal end of the housing (Fig 1, the outlet of the fluid passage as defined is at the bottom of the identified tubular, this is at the distal end of the housing as identified).  

Regarding claim 33, Streich further teaches wherein the fluid passage is parallel to the payload chambers (Fig 1, Fig 2, the fluid passage as defined is parallel to the payload chambers which are seen as circumscribing and extending parallel to the main bore. The examiner notes that the claim does not require that these parallel element be positioned at the same position along the longitudinal axis).

Claims 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Streich (US 20110042081 A1), in view of Cherewyk (US 20080223587 A1).

Regarding claim 13, Streich teaches a payload deployment tool, comprising: 
a housing (Fig 2a, housing 210) having a coupler (Fig 2a, upper threaded portion, see Para 0034) configured to couple to a fluid delivery conduit (Fig 2a, threaded coupler is coupled to conduit/upper tubular section 220); 
a pressure chamber (Fig 2a, inner bore of 210) in communication with the coupler (Fig 1, the pressure chamber/central bore of 210 is in pressure/fluidic communication with the central bore of the coupler as defined above); 
a payload chamber (Fig 2a, the activation collar chamber with 250) in communication with the pressure chamber (Para 0035, the payload chambers are in pressure communication with the pressure chamber as defined, via opening with rupture element 230) and having an upstream opening (Fig 2a, inlet covered by rupture opening 230) and a downstream opening (Fig 2a, outlet 260); and n upstream pressure-rupturable seal configured to cover the upstream opening of the payload chamber (Fig 2a, rupture disk 230; Para 0035 “Rupture element 230 may be, for example, a rupture disk or other frangible element configured to mechanically break down or otherwise allow fluid communication in response to a given pressure on an interior surface of housing 210.”. 
Streich is silent on a sphere operable to seal the upstream opening of the payload chamber when acted upon by pressurized fluid within the fluid delivery conduit. 
Cherewyk teaches a sphere operable to seal the upstream opening of the payload chamber when acted upon by pressurized fluid within the fluid delivery conduit (Para 0024 “It has been known to drop a ball from surface through a tubular in a wellbore and into a seat of a downhole tool for blocking flow and permitting changes in pumped pressure to actuate downhole equipment such as movement of a sliding sleeve, opening and closing of a port, movement of a valves, fracturing of a frangible element, release of cementing wiper plugs, control of downhole packers, sealing perforations and the like.” Fig 1A, ball e.g. 8b is usable to seal the totality of the bore and thus flow to the upstream opening of the lowest device 150, see e.g. Fig 1 of Streich).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Streich by having the sphere usable to seal a chamber and its accompanying structure as disclosed by Cherewyk because first Cherewyk clearly establishes that such balls are usable in a myriad number of processes including cementing, breaking frangible elements, etc., in view of Streich who teaches a plurality of chambers 150 with frangible elements see Fig 1, 2A-2B, such ball seals would function to control which chambers are breakable and/or it would reduce the amount of fluid required to pressurize and break the seals of the upstream chambers 150.  

Regarding claim 14, Streich further teaches a downstream pressure-rupturable seal configured to cover the downstream opening of the payload chamber (Para 0036, “outlet 260 may include another sealing element, a wax-like substance, for example”; this sealing element would rupturable when chemical reservoir 250 is compressed and applies pressure to the sealing element of the outlet).  

Regarding claim 15, Streich further teaches a fluid passage in communication with the pressure chamber (Fig 2a, the bore of bottommost tubular section 220 is in communication with the pressure chamber/bore of collar 210).  

Regarding claim 16, Streich further teaches a payload positioned within the payload chamber (Fig 2a, payload 250 is within the payload chamber which contains 250).  

Regarding claim 17, Streich further teaches wherein the payload includes a unique chemical marker (Para 0028-0029, there is a long list of chemical which disclosed as being usable with the payload. At least sodium chloride is broadly and reasonably “a unique chemical marker” or tracer. As noted by Ogle (US 20200283678 A1), which is merely cited as an evidentiary reference, Para 0017 discusses “sodium chloride used as a tracer”. This is broadly and reasonably considered as being unique because it is traceable and usable to identify a fluid of interest. The examiner notes that although NaCl is not specifically discussed in Streich as being used as a chemical marker/tracer, the claimed invention is an apparatus. MPEP 2114(II), states "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In this case, the apparatus is merely limited by the structural requirement of a payload with a chemical usable as a chemical marker/tracer).  

Regarding claim 18, Streich further teaches wherein the payload includes a dissolvable material (Para 0028-0029, there is a long list of chemical which disclosed as being usable with the payload. At least sodium chloride is broadly and reasonably “a dissolvable material”).  

Regarding claim 19, Streich further teaches wherein the payload chamber extends parallel to a longitude of the tool (Fig 1, Fig 2a, the payload chambers defined by the presence of chemicals 250 are parallel to the longitude of the tool, defined by the central bore).  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Streich (US 20110042081 A1), in view of Bellavance (US 20160208575 A1), further in view of Lende (US 20210372217 A1).

Regarding claim 5, while Streich teaches that the downstream outlet 260 may have no seal/cover or a weak “wax-like” seal (Para 0036), Streich is not explicit on wherein each of the downstream pressure-rupturable seals has a pressure rating lower than all of the pressure ratings of the upstream pressure-rupturable seals.  
	Lende teaches wherein each of the downstream pressure-rupturable seals has a pressure rating lower than all of the pressure ratings of the upstream pressure-rupturable seals (Fig 2A, Para 0027, “flow control mechanism 100 is a rupture disk disposed to rupture at a second activation pressure P.sub.2 selected to be less than the first activation pressure P.sub.1 of flow control mechanism 96”, in other words, the outer-most/downstream seal has a lower pressure than all of the first upstream seals.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Streich by having each of the downstream pressure-rupturable seals have a pressure rating lower than all of the pressure ratings of the upstream pressure-rupturable seals as disclosed by Lende because the lower seal is disclosed as optional to weak by Streich and only functions to retain the substance being held. Having a pressure rating/rupture threshold for the downstream seal lower than that of each the upstream seal would ensure that upon the designed rupture of the upstream seal, the material being deployed into the well will be readily released, while still preventing accidental release/providing a covering at the outlet.  

Claims 11 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Streich (US 20110042081 A1), in view of Bellavance (US 20160208575 A1) further  in view of Sperle (WO 2020239649 A2) 

Regarding claim 11, while Streich teaches applicability to a wide range of chemicals for chemical release (Para 0005-0006), Streich is silent on wherein each of the payloads includes a unique chemical marker. 
	Sperle teaches wherein each of the payloads includes a unique chemical marker (Fig 1, Page 33, lines 7-9, each zone 14 has a corresponding tracer release apparatus 16 “with distinct tracer material distinct for each influx location”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Streich by having each of the payloads include a unique chemical marker as disclosed by Sperle because Streich envisions his chemical release device as being applicable to a wide range of downhole applications (Para 0005-0006) and the use of distinct tracers at different locations, which would correspond to the payload and payload chamber of Streich, would allow for the monitoring of fluid rates coming into a wellbore (page 1, lines 14-15).  

Regarding claim 30, while Streich teaches applicability to a wide range of chemicals for chemical release (Para 0005-0006), Streich is silent on wherein each of the payloads includes a chemical marker, the chemical marker of a first one of the payloads being different than the chemical marker of a second one of the payloads.  
	Sperle teaches wherein each of the payloads includes a chemical marker, the chemical marker of a first one of the payloads being different than the chemical marker of a second one of the payloads (Fig 1, Page 33, lines 7-9, each zone 14 has a corresponding tracer release apparatus 16 “with distinct tracer material distinct for each influx location”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Streich by having each of the payloads include a unique chemical marker as disclosed by Sperle because Streich envisions his chemical release device as being applicable to a wide range of downhole applications (Para 0005-0006) and the use of distinct tracers at different locations, which would correspond to the payload and payload chamber of Streich, would allow for the monitoring of fluid rates coming into a wellbore (page 1, lines 14-15).  

Claims 22-23 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Streich (US 20110042081 A1), in view of Sperle (WO 2020239649 A2).

Regarding claim 22, Streich teaches a payload deployment tool (Fig 1, collars 150 and tubular sections 140) for insertion within a hydrocarbon carrying channel of a wellbore (Fig 1, although not required the channel is defined by the bore 130 within the wellbore; additionally the tool is positionable into another larger string of casing), the payload deployment tool comprising: 
a housing (Fig 1, collars 150 and the bottom three of tubular sections 140) sized to slide within the hydrocarbon carrying channel of the wellbore (Fig 1, the housing as defined above is sized/positioned within the channel as seen), the housing including:
an outer surface (Fig 1, outer surface is the exterior of the housing as seen leading to annular space 130),
a coupler (Fig 1, the coupling between the uppermost collar 150 and 140);
a pressure chamber in communication with the coupler (Fig 1, central bore of middle tubular 140); 
a first payload chamber (Fig 2a, the activation collar chamber with 250; this is a view with additional detail of the first element 150 seen in Fig 1) having a first upstream opening (Fig 2a, inlet covered by rupture opening 230) and a first downstream opening (Fig 2a, outlet 260) terminating at the outer surface of the housing (Fig 2a, the opening 260 terminates at the outer surface as seen leading into the annulus 130), the first upstream opening in communication with the pressure chamber (Para 0035, the payload chambers are in pressure communication with the pressure chamber as defined, via opening with rupture element 230. See Fig 1, the central bore of the tool as a whole is open); 
a second payload chamber  (Fig 2a, the activation collar chamber with 250; this is a view with additional detail of the second element 150 seen in Fig 1) having a second upstream opening (Fig 2a, inlet covered by rupture opening 230) and a second downstream opening  (Fig 2a, outlet 260) terminating at the outer surface of the housing (Fig 2a, the opening 260 terminates at the outer surface as seen leading into the annulus 130), the second upstream opening in communication with the pressure chamber (Para 0035, the payload chambers are in pressure communication with the pressure chamber as defined, via opening with rupture element 230. See Fig 1, the central bore of the tool as a whole is open)
a fluid delivery conduit (Fig 1, uppermost tubular section 140) distinct from and sized to fit within the hydrocarbon carrying channel of the wellbore (Fig 1, the uppermost tubular section 140 is within the channel/annulus 130), the fluid delivery conduit having a first end configured to couple to the coupler (Fig 1, downhole end of the uppermost tubular 140 is attached to the coupler as defined above) and a second end configured to couple to a source of pressurized fluid outside of the wellbore (Fig 1, tubular 140 is conveys fluid pressure, and thus is couplable at the uphole end to an out of borehole fluid pressure source).  
While Streich teaches a first payload within the first payload chamber and a second payload within the second payload chamber, Streich is silent on the first payload including a first chemical marker; and the second payload having a second chemical marker different than the first chemical marker.
Sperle teaches the first payload including a first chemical marker; and the second payload having a second chemical marker different than the first chemical marker (Fig 1, Page 33, lines 7-9, each zone 14 has a corresponding tracer release apparatus 16 “with distinct tracer material distinct for each influx location”; as a modification to Streich this chemical release apparatus is the payload chamber device).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Streich by having each of the payloads include a unique chemical marker as disclosed by Sperle because Streich envisions his chemical release device as being applicable to a wide range of downhole applications (Para 0005-0006) and the use of distinct tracers at different locations, which would correspond to the payload and payload chamber of Streich, would allow for the monitoring of fluid rates coming into a wellbore (page 1, lines 14-15).  

Regarding claim 23, Streich further teaches a first upstream pressure-rupturable seal covering the first upstream opening (Fig 2a, rupture disk 230; Para 0035 “Rupture element 230 may be, for example, a rupture disk or other frangible element configured to mechanically break down or otherwise allow fluid communication in response to a given pressure on an interior surface of housing 210.”; this is a view with additional detail of element the first element 150 in Fig 1) and a second upstream pressure- rupturable seal covering the second upstream opening  (Fig 2a, rupture disk 230; Para 0035 “Rupture element 230 may be, for example, a rupture disk or other frangible element configured to mechanically break down or otherwise allow fluid communication in response to a given pressure on an interior surface of housing 210.”; this is a view with additional detail of element the second element 150 in Fig 1).  

Regarding claim 25, Streich further teaches a first downstream seal covering the first downstream opening (Para 0036, “outlet 260 may include another sealing element, a wax-like substance, for example”; this sealing element would rupturable when chemical reservoir 250 is compressed and applies pressure to the sealing element of the outlet, this is for the first element 150 seen in Fig 1) and a second downstream seal covering the second downstream opening (Para 0036, “outlet 260 may include another sealing element, a wax-like substance, for example”; this sealing element would rupturable when chemical reservoir 250 is compressed and applies pressure to the sealing element of the outlet, this is for the second element 150 seen in Fig 1).  

Regarding claim 26, Streich further teaches wherein the second payload chamber is parallel to the first payload chamber (Fig 1, the respective payload chambers seen in Fig 1, have a “left and right” side. The first payload chamber is the top collar 150 on the right side, the second is the second collar 150 on the left side. These chambers have a longitudinal axis as seen in Fig 2a-2b. In running along the longitudinal axis, the chambers are parallel to one another. The examiner notes that the claim does not require that these parallel chambers be positioned at the same position along the longitudinal axis).  

Regarding claim 27, Streich further teaches a fluid passage in communication with the pressure chamber (Fig 1, Fig 2a-2b, the fluid passage is the center bore of collar 150, more specifically the fluid bore of housing 210, this is in communication with the pressure chamber as defined).  

Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Streich (US 20110042081 A1), in view of Sperle (WO 2020239649 A2), further in view of Bellavance (US 20160208575 A1).

Regarding claim 24, Streich as modified is silent on wherein the first upstream pressure-rupturable seal has a first pressure rating and the second upstream pressure- rupturable seal has a second pressure rating different than the first pressure rating.  
Bellavance teaches wherein the first upstream pressure-rupturable seal has a first pressure rating and the second upstream pressure- rupturable seal has a second pressure rating different than the first pressure rating  (Fig 3, Para 0036-0037 “several burst port subs 120 can be arranged with a predetermined distance from each other [.…] Each burst port sub 120 can be designed to be opened by different pressure. As a modification to Streich, these are the respective upstream pressure-rupturable seals).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Streich by having each of the upstream pressure-rupturable seals have a unique pressure rating as disclosed by Bellavance because it would an operator to selectively operate the port/activation collar of Streich such that only a particular area of interest will be exposed to a particular chemical and only at the time when it is desired.

Claims 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Streich (US 20110042081 A1), in view of Sperle (WO 2020239649 A2), further in view of Cherewyk (US 20080223587 A1).

Regarding claim 28, Streich as modified is silent on the recited spheres. 
Cherewyk teaches a sphere operable to seal the upstream opening of the payload chamber when acted upon by pressurized fluid within the fluid delivery conduit (Para 0024 “It has been known to drop a ball from surface through a tubular in a wellbore and into a seat of a downhole tool for blocking flow and permitting changes in pumped pressure to actuate downhole equipment such as movement of a sliding sleeve, opening and closing of a port, movement of a valves, fracturing of a frangible element, release of cementing wiper plugs, control of downhole packers, sealing perforations and the like.” Fig 1A, ball e.g. 8b is usable to seal the totality of the bore and thus flow to the upstream opening of the lowest device 150, see e.g. Fig 1 of Streich).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Streich by having the sphere usable to seal a chamber as disclosed by Cherewyk because first Cherewyk clearly establishes that such balls are usable in a myriad number of processes including cementing, breaking frangible elements, etc., in view of Streich who teaches a plurality of chambers 150 with frangible elements see Fig 1, 2A-2B, such ball seals would function to control which chambers are breakable and/or it would reduce the amount of fluid required to pressurize and break the seals of the upstream chambers 150.  
Streich as modified teaches a first sphere operable to seal the first upstream opening when acted upon by pressurized fluid within the fluid delivery conduit (Fig 1A, ball e.g. 8b is usable to seal the totality of the bore and thus flow to the upstream opening of the first/lowest device 150, see e.g. Fig 1 of Streich; the examiner notes that the first upstream opening could have been construed as the lowest device 150); and 
a second sphere operable to seal the second upstream opening when acted upon by pressurized fluid within the fluid delivery conduit (Fig 1A, another ball is usable to seal the totality of the bore sequentially and thus flow to the upstream opening of the next lowest device 150, see e.g. Fig 1 of Streich).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT FULLER can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THEODORE N YAO/Examiner, Art Unit 3676